Exhibit 10.43 *

LOGO [g62307image002.jpg]

ESTERLINE TECHNOLOGIES

SUPPLEMENTAL EXECUTIVE RETIREMENT

&

DEFERRED COMPENSATION PLAN

Effective

January 1, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page # ARTICLE I   Purpose    1 ARTICLE II   Definitions    1
ARTICLE III   Eligibility and Participation    4   1.      Eligibility    4   2.
     Participation    5   3.      Deferrals Irrevocable and Non-assignable    5
ARTICLE IV   Participant Deferrals and Company Allocations    5   1.     
Participant Elective Deferrals    5   2.      Company Allocations    5   3.     
Vesting of Allocations    6 ARTICLE V   Investment of Account Balances    6   1.
     Investment Direction    6   2.      Change in Investment Direction    6  
3.      No Impact on Benefit Promise    6 ARTICLE VI   Time and Method of
Benefit Payment    7   1.      Retirement or other Termination    7   2.     
Normal Payment of Account Balance    7   3.      Normal Form of Payment    7  
4.      Election of Alternate Timing or Form of Benefit Payment    7   5.     
Death of Participant    8   6.      Hardship Withdrawal    9   7.     
Incompetence    9 ARTICLE VII   Value of Participant’s Account Balance    9   1.
     Account Balance    9   2      Adjustment to Account    9   3.      Account
Statements    9 ARTICLE VIII   Withholding Taxes    9 ARTICLE IX   Amendment and
Termination of Plan    10 ARTICLE X   Administration    10   1.      Expenses   
10   2.      Maintenance of Separate Accounts    10 ARTICLE XI   Claims
Procedure    11   1.      Claim    11   2.      Denial of Claim    11   3.     
Review of Claim    11   4.      Final Decision    11 ARTICLE XII   Miscellaneous
   11   1.      Top Hat Plan    11

 

-i-



--------------------------------------------------------------------------------

  2.      Source of Funding    12   3.      Successors and Assigns    12   4.
     Employment Rights    12   5.      Absence of Liability    13   6.     
Notices    13   7.      Terms    13   8.      Severability    13   9.     
Governing Law    13

 

-ii-



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES

SUPPLEMENTAL EXECUTIVE RETIREMENT AND

DEFERRED COMPENSATION PLAN

ARTICLE I

Purpose

This Supplemental Executive Retirement and Deferred Compensation Plan is
intended to promote and advance the interests of Esterline Technologies
Corporation (the “Company”) and its shareholders by providing competitive
compensation to select key executives of the Company.

Under the Qualified Plan, certain Code provisions serve to restrict an
individual’s participation with respect to any plan year:

 

  •   The maximum amount of Plan Compensation one may defer is limited to
$15,000 for 2006 ($20,000 for employees at least age 50) – Code Sections 402(g)
and 414(v)

 

  •   The maximum amount of Plan Compensation that can be considered in
determining Company contributions ($220,000 for 2006) – Code Section 417(a)(17)

 

  •   The maximum amounts that Highly Compensated Employees can defer and
receive as matching contributions are restricted by the need to satisfy
nondiscrimination tests – Code Sections 401(k)(3) and 401(m)(2)

 

  •   The maximum amount that may be allocated to a Participant’s account for
any plan year (the lesser of 100% of compensation or $44,000 for 2006) – Code
Section 415(c)

None of these limits apply to this Supplemental Executive Retirement and
Deferred Compensation Plan.

Benefits under the Plan are intended to provide a source of retirement income
for such executives in addition to their retirement savings under the Company’s
Qualified Plan. To achieve this result, the Plan provides participants the
opportunity to defer a portion of their annual cash compensation, and authorizes
the Company to make individual deferred compensation commitments. Vested amounts
are to be made available for distribution at participant determined dates. The
Plan is designed to serve these purposes by offering fully vested elective
deferrals and Company provided credits subject to vesting, and by making
accumulated balances payable upon separation or the occurrence of other
significant events, including unforeseeable emergencies.

This Plan is also intended to comply with Code Section 409A with respect to all
benefits under the Plan.

ARTICLE II

Definitions

The following words when capitalized shall have the following meanings, unless a
different meaning is required by the context. Any capitalized terms used in this
Plan that are not defined herein shall have the meanings set forth in the
Qualified Plan.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 1



--------------------------------------------------------------------------------

1. “Account” shall mean the bookkeeping account representing the total of all
amounts credited for the benefit of a Participant under the Plan as described in
Article VII. The Account shall include separate portions attributable to
elective deferral and Company allocations.

2. “Administrator” shall mean the Board. The Board may delegate responsibility
for administration of the Plan to a Board committee composed of two or more
directors, all of whom are “Non-Employee Directors” (as that term is defined in
Rule 16b-3(b) promulgated by the Securities and Exchange Commission pursuant to
its authority under the Securities Exchange Act of 1934). The Administrator or
delegated committee can further delegate responsibility of record keeping and
regular administration to other parties, including persons employed by the
Company.

3. “Appointment Letter” shall mean a letter from the Board to the Participant
that offers him an opportunity to participate in the Plan and states the amount
of the Company’s intended allocation to the Participant’s Account, if any, under
Article IV, section 2(b) for the Plan Year.

4. “Beneficiary” shall mean any person, trust or other entity designated by a
Participant as the party who is or may become entitled to receive a benefit
under the Plan upon the Participant’s death.

5. “Board” shall mean the Board of Directors of the Company. In the event the
Board has delegated any Administrator authority with respect to the Plan to a
committee, references to the “Board” in this Plan shall be deemed to refer to
either the Board or such committee, whichever is appropriate in the context in
which the word is used.

6. “Change in Control” of the Company occurs on the date that any one person, or
more than one person acting as a group, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 35% of the total voting power of the stock of the Company, excluding the
acquisition of additional stock by a person or more than one person acting as a
group who is considered to own more than 35% of the total fair market value or
total voting power of the stock of the corporation. A Change in Control also
occurs on the date that a change in the composition of the Board during any
12-month period occurs such that the individuals who, as of the beginning of
such 12-month period, constitute the Board (“Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition, any individual who becomes a member of the
Board subsequent to the beginning of the 12-month period, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and provided further, however, that any such individual whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened solicitation of proxies or consents by or on behalf of an
entity other than the Board shall not be considered a member of the Incumbent
Board.

7. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 2



--------------------------------------------------------------------------------

8. “Company” shall mean Esterline Technologies Corporation, a Delaware
corporation, and any affiliate permitted to participate in this Plan (as
designated by the Board) or any successor to such corporation.

9. “Disability” shall mean:

(a) Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,

(b) Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under the
Company’s long term disability plan, or

(c) Participant is determined to be totally disabled by the Social Security
Administration.

10. “Effective Date” shall mean January 1, 2007, the date on which the
provisions of this Plan became effective and the date on which Participants were
first permitted to participate in the Plan.

11. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

12. “LTIP Compensation” for any Plan Year means Participant earnings, if any,
under a multi-year performance based incentive arrangement.

13. “Normal Retirement Date” shall mean the first day of the month coincident
with or immediately preceding the Participant’s 65th birthday.

14. “Participant” shall mean any individual who has been designated by the Board
as eligible to participate in the Plan and who has executed a Participation
Agreement and returned it to the Administrator as provided in Article III.

15. “Participation Agreement” shall mean a written agreement which, together
with this Plan, govern a Participant’s rights under the Plan. Each Participation
Agreement shall be executed by the Company and by the applicable Participant.

16. “Plan” shall mean this Esterline Technologies Supplemental Executive
Retirement and Deferred Compensation Plan.

17. “Plan Compensation” for any Plan Year is as determined in the Qualified Plan
without the dollar amount limitation applicable to the Qualified Plan; provided,
however, that “Plan Compensation” shall not include LTIP Compensation,
reimbursements or other expense allowances, cash and non-cash fringe benefits,
moving expenses, or welfare benefits, whether or not reported as income to the
Participant, or severance and paid time off (PTO) benefits paid upon termination
of employment, whether paid on or after a Participant’s Severance from Service
Date.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 3



--------------------------------------------------------------------------------

18. “Plan Year” shall mean the accounting year of the Plan, which is the
twelve-consecutive month period commencing on each January 1 and ending on the
following December 31.

19. “Qualified Plan” shall mean the Esterline Technologies Voluntary Savings
Plan, as amended from time to time.

20. “Spouse” shall mean the lawful spouse of a Participant as defined under the
Defense of Marriage Act of 1996 who was legally married to the Participant
throughout the one year period ending on the earlier of the date as of which the
Participant has elected to begin receiving benefits or the date of the
Participant’s death, provided that a former spouse will be treated as the Spouse
to the extent required under a Qualified Domestic Relations Order.

21. “Trust” means the grantor trust established by the Company in connection
with the maintenance of this Plan. The terms of the Trust shall be based upon
and consistent with the requirements provided in the model grantor or “rabbi”
trust published by the Internal Revenue Service as part of Revenue Procedure
92-64.

22. “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant. Amounts distributed with respect
to an emergency must not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

23. “Vested” or “Vesting” shall mean the degree to which a Participant’s right
to the balance in such Participant’s Account under the Plan has become
non-forfeitable.

ARTICLE III

Eligibility and Participation

1. Eligibility. The Board, from time to time, shall designate certain employees
of the Company who the Board determines to be key executives of the Company,
including employees who may also be directors of the Company, as eligible to
participate in the Plan. The Board shall specify each employee’s terms and
conditions of participation in a Participation Agreement. In selecting the
employees eligible to participate in the Plan, the Board shall consider the
positions and responsibilities of such individuals, the value of their services
to the Company, and such other factors as the Board deems pertinent.

After the Board has designated an employee as eligible to participate in the
Plan, the Administrator shall notify such employee and present the employee with
a Participation Agreement executed by the Company. No notice shall be required
with respect to a Participant whose status as a Participant is continuing from
one year to the next.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 4



--------------------------------------------------------------------------------

2. Participation. An eligible employee shall become a Participant in the Plan
upon executing and returning to the Administrator the Participation Agreement
described above. An Employee’s status as a Participant in the Plan may be
terminated by the Board at any time, with or without cause and in the Board’s
sole discretion.

3. Deferrals Irrevocable and Non-assignable. All amounts credited to a
Participant’s Account, including elective deferrals and Company allocations,
shall be treated as having been irrevocably credited and no payment based on
such amounts may be received except in accordance with the eligibility
requirements, terms and conditions of this Plan. Notwithstanding any provision
in this Plan to the contrary, if it is determined that any amounts credited
under this Plan are currently or retrospectively taxable under the Code, such
amounts will be paid out in a lump sum upon such determination.

Neither the Participant nor any Beneficiary shall have any right or ability to
alienate, sell, transfer, assign, pledge, encumber or submit to garnishment,
execution or levy, either voluntarily or involuntarily, any amount due or
expected to become due under this Plan. Amounts due under this Plan shall be
paid, transferred, delivered or otherwise conveyed only to the Participant or
the Participant’s Beneficiary.

ARTICLE IV

Participant Deferrals and Company Allocations

1. Participant Elective Deferrals.

(a) Plan Compensation. Each Participant may elect in writing to have any whole
percentage up to 75% of his Plan Compensation withheld by the Company and
credited to his Account under the Plan.

(b) Long Term Incentive Plan Compensation. If permitted under the terms of his
Participation Agreement, a Participant may elect in writing to have any whole
percentage up to 100% of his LTIP Compensation available after tax withholding
under Article VIII withheld by the Company and credited to his Account under the
Plan.

(c) Timing and Manner of Election. Newly eligible Participants may enroll in the
Plan within 30-days of eligibility. Each year thereafter, Participants will be
permitted to make election changes no later than December 31 of the Plan Year
for Plan Compensation elections, and no later than April 30 for LTIP
Compensation deferral elections. The elected percentage may not change
throughout the year. If a Participant fails to file a properly completed
election form with the Administrator or its designee by the prescribed time or
in the manner specified by the Administrator, he will be deemed to have made the
same elections for the new Plan Year as were in place at the close of the prior
Plan Year. Elective deferrals shall be deducted from the Participants’ Plan and
LTIP Compensation prior to imposition of any federal or state income taxes.

2. Company Allocations.

(a) Deferral Matching Allocations. Participants making elective deferrals from
Plan Compensation will be eligible for a Company matching allocation. The
Company’s match allocations will be made at the same percentage rate the
Participant would have received had the deferrals been made as Salary Deferral
Contributions under the Qualified Plan.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 5



--------------------------------------------------------------------------------

(b) Discretionary Allocations. The Company shall have the right to allocate an
additional amount to any Participant which the Company, in its sole discretion,
shall determine. Among others, the Company may determine to make an allocation
to a Participant to provide international compensation equalization or in lieu
of amounts the Participant would have accrued under the Company’s defined
benefit retirement plan had he qualified to participate. The Company’s
determination shall be final and binding on all Participants.

3. Vesting of Allocations. The portion of each Participant’s Account under the
Plan attributable to such Participant’s elective deferral allocations shall be
fully vested at all times. The portion of each such Account attributable to
allocations by the Company will become fully vested and non-forfeitable upon the
earliest to occur of (i) Participant completes a three Year Period of Service,
(ii) Participant attains his Normal Retirement Date (while a Company employee),
and (iii) Participant terminates employment with the Company due to his death or
Disability. The portion of a Participant’s Account, if any, which remains
non-vested at Participant’s separation from service with the Company, will be
forfeited and used to satisfy other benefit obligations under the Plan.

ARTICLE V

Investment of Account Balances

1. Investment Direction. A Participant may request, as of the date he becomes a
Participant, and from time to time thereafter, that a stated percentage of the
future allocations to his Account be invested in any or each of certain
investment funds that the Administrator makes available, in such increments, in
such manner, and subject to such other rules as the Administrator may prescribe.
The Administrator shall not be obligated to honor such a request, but may take
the request into account in determining the prudence of a particular investment.

Notwithstanding the foregoing, in the event a Participant has requested that his
or her Account be invested in a particular way, then to the extent such request
has been honored, the income or loss attributable to such Participant’s Account
shall be determined solely on the basis of the performance of the designated
investment portfolio.

2. Change in Investment Direction. A Participant’s investment request for future
allocations will remain in effect until changed by the Participant. A
Participant may change his investment request for future allocations to his
Account at such times, in such increments, and subject to such rules as the Plan
Administrator shall establish. In addition, each Participant may request that
the amounts allocated to his Account be reallocated among the investment funds
then available, in such increments, and subject to such rules as the
Administrator shall establish.

3. No Impact on Benefit Promise. Investment of a Participant’s Account balance
in the manner requested by a Participant shall not change the fact that the
Company makes only an unsecured promise to pay any amounts deferred under this
Plan.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 6



--------------------------------------------------------------------------------

ARTICLE VI

Time and Method of Benefit Payment

1. Retirement or other Termination. Upon the Participant’s separation from
service, whether upon retirement or otherwise, for reasons other than death or
termination for Cause (as defined below), he shall be entitled to the vested
balance in his Account.

(a) If Participant’s employment is terminated by the Company without Cause or is
terminated by the Participant for any reason, he shall be entitled to the vested
portion of his Account at his separation.

(b) If Participant’s employment is terminated for Cause, he shall not be
entitled to the Company Matching or Discretionary Allocation portions of his
Account hereunder, whether or not considered vested pursuant to Article IV,
Section 3. Such portion shall be forfeited and applied to satisfaction of other
benefit obligations under the Plan, except if such forfeiture is inconsistent
with other written agreements between the Company and the Participant, in which
case the other written agreement(s) shall control.

(c) “Cause” when used in connection with the termination of Participant’s
employment by the Company, shall mean (i) the willful and continued failure by
Participant substantially to perform his duties and obligations to the Company
(other than any such failure resulting from any illness, sickness or physical or
mental incapacity) which failure continues after the Company has given notice
thereof to Participant or (ii) the willful engaging by Participant in misconduct
which is significantly injurious to the Company, monetarily or otherwise. For
purposes of this definition, no act, or failure to act, on Participant’s part
shall be considered “willful” unless done, or omitted to be done, by Participant
in bad faith and without reasonable belief that his action or omission was in
the best interests of the Company.

2. Normal Timing for Payment of Account Balance. The elective deferral portion
of a Participant’s Account balance will become payable upon the earliest to
occur of the following: (a) the date specified by the Participant on an election
form received by the Administrator, (b) the date the Participant dies, (c) the
date the Participant becomes Disabled, or (d) the date the Participant separates
from service with the Company. The vested amount of a Participant’s Account
attributable to Company allocations shall be payable upon Participant’s
separation from service with the Company. Notwithstanding the above, however, in
the event that the Participant is a “key employee” as described in Code
Section 409A(a)(2)(B)(i), payment of such Participant’s benefits by reason of
his separation from service shall commence no earlier than six months following
the date of such separation. Payment will be made in the manner set forth in
this Article VI and in accordance with the Participant’s distribution election.

3. Normal Form of Payment. Participant’s vested Account balance will be paid to
the Participant in a single lump sum cash payment, unless the Participant has
elected installment payments in accordance with the terms of the Plan and the
Participant’s distribution election.

4. Election of Alternate Timing or Form of Benefit Payment. A Participant may
elect (i) to defer receipt of his vested Account balance, (ii) to receive the
Account balance in installment payments; or (iii) both with respect to the
elective deferral portion of his Account. The Participant may make an
installment payment election, but may not make any election

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 7



--------------------------------------------------------------------------------

regarding payment timing; for the Company allocation portion of his vested
Account balance. Any such election will be effective if made in the manner
prescribed, and received by, the Administrator either (x) no later than 30 days
after the date on which the Participant is notified of his participation in the
Plan in accordance with Article III of the Plan; or (y) in accordance with the
Subsequent Elections provisions of Section 4(c) below and his Participation
Agreement.

(a) Defer Receipt of Benefit. Receipt of the elective deferral Account balance
may be deferred until a fixed future date. If receipt is deferred, payment will
commence at the specified time.

(b) Alternate Form of Benefit. A Participant may elect to receive the elective
deferral or Company allocation portion of his vested Account Balance, or both,
in installment payments instead of as a lump sum. Installment payments will be
made in substantially the same manner as provided by the Qualified Plan.

(c) Subsequent Elections. The Participant may make a subsequent election
regarding the form or timing of payment of his vested Account balance as
permitted under Sections 4(a) and 4(b) above, provided the election meets the
following requirements:

(i) Such election does not take effect until at least 12 months after the date
on which the election is made;

(ii) In the case of an election to defer payment, the first or sole payment
pursuant to such election is made not less than five (5) years from the date
such payment would otherwise have been made, except that this requirement does
not apply to payments relating to death, unforeseeable emergency, or a
Participant becoming Disabled; and

(iii) The election is made a minimum of 12 months prior to the date on which the
first scheduled payment is to be made.

In the event the Participant submits a distribution payment or timing election
as permitted under this Section 4 which does not meet all of the requirements
set forth above, the election will be void. Accordingly, payment will be made
pursuant to the terms of the Participant’s immediately preceding valid election,
if applicable. If the Participant has not made a valid election, payment will be
made in a single lump sum upon Participant’s separation from service with the
Company.

5. Death of Participant. If the Participant dies prior to payment of his entire
vested Account balance in the Plan, the Administrator shall direct the Company
to pay the remaining vested balance of the Participant’s Account to the
Participant’s Beneficiary in a single sum. Any designation of Beneficiary shall
be made by the Participant on an election form filed with the Administrator and
may be changed by the Participant only by filing another election form
containing the revised instructions. If no Beneficiary is designated or no
designated beneficiary survives the Participant, the single sum payment shall be
made to the Participant’s estate. The Administrator may require any person
claiming a Participant’s vested Account balance as the Participant’s Beneficiary
under the Plan to produce such evidence as the Administrator may deem
reasonable.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 8



--------------------------------------------------------------------------------

6. Hardship Withdrawal. If a Participant suffers an Unforeseeable Emergency the
Participant may request, and the Administrator may direct the Company to pay to
the Participant from the elective deferral portion of his Account, the amount
the Administrator determines is necessary to satisfy the emergency need,
including any amounts necessary to pay federal, state or local income taxes
reasonably anticipated to result from the payment. A Participant requesting an
emergency payment shall apply for the payment in writing on a form approved by
the Administrator and shall provide such additional information as the
Administrator may require.

7. Incompetence. If the Administrator determines that a Participant is unable to
care for his affairs because of illness, accident or otherwise, any payment due
the Participant shall be made only to a duly authorized guardian or other legal
representative or, upon appropriate indemnification of the Administrator, to the
Spouse. Any such payment shall be a payment for the account of the Participant
and shall be a complete discharge of any liability of the Company therefore.

ARTICLE VII

Value of Participant’s Account Balance

1. Account Balance. The value of each Participant’s Account consists of all
Participant elective deferrals and Company allocations, whether or not matching,
allocated to the Participant’s Account plus any allocation as a result of an
investment adjustment and less any payments, transfers or other disbursements of
the Participant’s Account balance. For purposes of a payment under the Plan, the
value of a Participant’s Account balance is its value as of the date of payment.

2. Adjustment to Account. As of each business day that the New York Stock
Exchange is open for trading and the trustee of the Trust is open for the
conduct of trust transactions (each a “Valuation Date”), the net income or loss
of each Participant’s Account since the immediately preceding Valuation Date
shall be determined. Net income (or loss) of Participants’ Accounts includes the
increase (or decrease) in the fair market value of Trust assets, interest
income, dividends and other income and gains (or losses) attributable to each
such Account since the immediately preceding Valuation Date, reduced by any
expenses charged to the Account since the immediately preceding Valuation Date.
The net income (or loss) of the Trust will be determined separately for each
Investment Fund and allocated among the Accounts of the Participants in
proportion to the respective balances of such Accounts invested in each such
Investment Fund.

3. Account Statements. At least once a year the Administrator or its designee
will furnish each Participant with a statement reflecting his or her cumulative
Account balance and amounts payable, subject to the Participant’s continued
employment.

ARTICLE VIII

Withholding Taxes

Notwithstanding anything in the Plan to the contrary, the Company shall withhold
from all deferrals and benefit payments made to a Participant (or his
Beneficiary) under the Plan any amount which the Company is required to withhold
for any applicable state or federal taxes.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 9



--------------------------------------------------------------------------------

Neither the Company nor the Administrator nor any other person or entity
represents or guarantees that any particular federal, state or local tax
consequences will occur as a result of any Participant’s participation in this
Plan. Each Participant shall consult with his own advisers regarding the tax
consequences of participation in this Plan.

ARTICLE IX

Amendment and Termination of Plan

The Plan may be amended or terminated by the Board at any time; provided,
however, that no amendment or termination of the Plan shall, without the consent
of any persons affected thereby, alter or impair any rights created prior to
such amendment or termination. In the event that the Board terminates the Plan,
benefits shall be paid in accordance with the terms of the Plan as in effect at
the time of such termination.

Notwithstanding the foregoing, the Board shall have discretion, on termination,
to accelerate payment of vested benefits in the following circumstances:
(1) within twelve (12) months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(A), so long as the amounts deferred under the Plan are included in the
Participant’s or Beneficiary’s gross income in the latest of the calendar year
in which the termination occurs, the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture, or the first calendar year
in which payment is administratively practicable; (2) within the thirty (30) day
period preceding or the twelve (12) months following a Change in Control event;
or (3) all arrangements of the same type as this Plan (that is, arrangements
which are required to be aggregated under Proposed Treasury Regulation
Section 1.409A-1(c) if the Participant participated in all of the arrangements)
are terminated, only amounts payable absent a termination of the Plan are paid
within twelve (12) months of the termination, all payments are made within
twenty-four (24) months of the termination, and a new arrangement of the same
type is not adopted at any time for a period of five years following the date of
the termination.

ARTICLE X

Administration

The Plan shall be administered by the Administrator. The Administrator has
exclusive power to interpret the Plan and may from time to time make such
decisions and adopt such rules and regulations for implementing the Plan as it
deems appropriate. In so administering the Plan, the decisions and actions of
the Administrator shall be final and binding on all parties with respect to all
matters relating to the Plan. A Participant shall not be entitled to examine,
audit or otherwise have access to any financial statements, bookkeeping records
or other records of account pertaining to the Company or the Plan under any
circumstances whatsoever.

1. Expenses. All expenses and costs in connection with the adoption and
administration of the Plan shall be borne by the Company.

2. Maintenance of Separate Accounts. The Administrator or its designee will
create and maintain adequate records to disclose all Participants’ Account
bookkeeping entries. Such records shall be in the form of individual Account
ledgers, and credits to and payments from an

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 10



--------------------------------------------------------------------------------

Account shall be reflected therein. The maintenance of individual Account
bookkeeping entries for Participants is only for accounting purposes and no
segregation of assets from the general assets of the Company to each Account
shall be required. Each payment made from an Account shall be charged to the
Account as of the date paid.

ARTICLE XI

Claims Procedure

1. Claim. Any person claiming a benefit, requesting an interpretation or ruling
under this Plan or requesting information under this Plan shall present the
request in writing to the Administrator or its designee, which shall respond in
writing within 90 days, except that if the claim involves a determination that
the Participant is disabled, the response will be made within 45 days.

2. Denial of Claim. If the claim or request is denied, the written notice of
denial shall include:

(a) the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

(b) a description of any additional material or information required and an
explanation of why it is necessary; and

(c) an explanation of the Plan’s claim review procedure.

3. Review of Claim. Any person whose claim or request is denied may request
review by notice given in writing to the Administrator within 60 days of such
denial. In case of a claim involving a determination that the Participant is
disabled, a request for review may be made within 180 days of the denial. The
claim or request shall be reviewed by the Administrator, who may, but shall not
be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

4. Final Decision. The decision on review shall normally be made within 60 days.
If an extension of time is required for a hearing or other special circumstance,
the claimant shall be notified and the total time limit shall be 120 days. In
case of a claim involving a determination that the Participant is disabled, the
decision will normally be made within 45 days; any extension will be for not
more than an additional 45 days. The decision shall be in writing and shall
state the reasons and the relevant Plan provisions. All decisions on review
shall be final and bind all parties concerned.

ARTICLE XII

Miscellaneous

1. Top Hat Plan. This Plan is maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of ERISA, and
therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Plan shall terminate and no further benefits

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 11



--------------------------------------------------------------------------------

shall accrue hereunder if it is determined by a court of competent jurisdiction
or by an opinion of counsel that the Plan constitutes an employee pension
benefit plan within the meaning of Section 3(2) of ERISA which is not so exempt.

2. Source of Funding. All amounts allocated to a Participant’s Account under the
Plan, together with interest or other income credited thereon pursuant to the
terms of the Plan, shall be paid to the trustee of the Company’s Trust, and
shall be subject to the provisions of the Trust. Trust assets shall be subject
to the claims of the creditors of the Company should the Company become
insolvent. Nothing contained in this Plan requires the Company to set aside or
hold in trust any amounts or assets for the purpose of paying benefits to
Participants. This Plan creates only a contractual obligation on the part of the
Company to pay to the Participant or Beneficiary an amount equal to the vested
portion of the value of the Participant’s Plan Account. The Participant or
Beneficiary shall be no more than a general unsecured creditor of the Company
with no special or prior right to any assets of the Company or the Trust for
payment of any obligations hereunder. The trustee shall be required to hold the
Trust assets and income for the benefit of the Company’s general creditors in
the event of the Company’s insolvency or inability to pay its debts when they
mature, and in such case no Participant or Beneficiary shall have a preferred
claim on the Trust assets. The Board and the chief executive officer of the
Company shall have the duty to inform the trustee in writing of the Company’s
insolvency or its inability to pay its debts as they mature within seven
(7) days of such event. When so informed, the trustee of the Trust shall suspend
payments to all Participants and Beneficiaries, and shall hold Trust assets for
the benefit of the Company’s general creditors. In the case of the trustee’s
actual knowledge of the Company’s insolvency or inability to pay its debts as
they mature, the trustee will deliver Trust assets to satisfy claims of the
Company’s general creditors as directed by a court of competent jurisdiction.
Except as otherwise provided herein, all assets of the Trust, including
investment income, shall be retained for the exclusive benefit of Participants
and Beneficiaries and shall be used to pay benefits to such persons and to pay
administrative expenses and taxes of the Trust to the extent not paid by the
Company. At no time prior to the satisfaction of all liabilities under the Plan
with respect to Participants and their Beneficiaries shall any of the Trust
assets revert to or accrue to the benefit of the Company, except that
contributions made by the Company by a mistake of fact may be returned to the
Company within one year of the payment date.

3. Successors and Assigns. A Participant shall not have any right to transfer,
assign, encumber, hypothecate or otherwise dispose of his (or his Beneficiary’s)
right to receive benefit payments under the Plan. The provisions of the Plan
shall bind and inure to the benefit of the Company and its successors and
assigns. The term “successors” as used herein shall include any corporation or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business or assets of the
Company.

4. Employment Rights. Any payment under this Plan shall be independent of, and
in addition to, payments made under any other agreements or under any qualified
or nonqualified retirement plan which may be in force between the Company and
any Participant or Beneficiary, or any other compensation payable to Participant
or his or her Beneficiary by the Company. Neither this Plan nor any form
executed in connection herewith shall be construed as: (i) constituting or
creating a contract of employment; (ii) restricting either the Company’s rights
to discharge Participant with or without cause or Participant’s right to
terminate his or her employment; or (iii) creating any guarantee or
representation as to the amount of compensation to be paid to Participant by the
Company during any period of regular employment.

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 12



--------------------------------------------------------------------------------

5. Absence of Liability. Any and all liability created to administer this Plan
or to provide any Participant or Beneficiary with benefits under this Plan shall
be exclusively and solely that of the Company. Neither the Company, the
Committee, nor any other person, officer or employee, nor any agent of the
foregoing, shall be jointly or severally liable for any act or failure to act
under the Plan or for anything whatever in connection with the Plan, or the
administration thereof, except and only to the extent of liability resulting
from gross negligence or fraud. Neither the Administrator, nor any officer,
director or employee, past, present or future, of the Company, shall have any
liability to any Participant or Beneficiary, or to any other person or entity,
to provide or pay such benefits, such liability hereby being expressly and
unconditionally denied.

6. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when personally delivered to the
addressee or deposited in the United States mail, postage prepaid and properly
addressed to the addressee’s last known address.

7. Terms. Whenever any words are used herein in the masculine they shall be
construed as though they were used in the feminine in all cases where they would
so apply and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
Articles and Sections hereof are for general information only, and the Plan is
not to be construed by reference thereto.

8. Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, this illegality or invalidity shall not affect the
remaining provisions of the Plan, and such remaining provisions shall be fully
severable and the Plan shall, to the extent practicable, be construed and
enforced as if the illegal or invalid provision had never been inserted therein.

9. Governing Law. The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of Washington, except where preempted
by ERISA or any other federal statute. Invalidation of any one of the provisions
of the Plan for any reason shall in no way affect the other provisions hereof,
and all such other provisions shall remain in full force and effect. Venue of
any dispute under this Plan shall be in a court of competent jurisdiction in
King County, Washington.

IN WITNESS WHEREOF, the Company has executed this Plan on this 8th day of
December, 2006.

 

ESTERLINE TECHNOLOGIES CORPORATION By:  

/s/ Marcia J.M. Greenberg

  Its:   VP Human Resources   Date:   12/8/06

 

LOGO [g62307image001.jpg]

Deferred SERP Plan Document

Page 13



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES

SUPPLEMENTAL EXECUTIVE RETIREMENT AND

DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

PARTICIPATION AGREEMENT

--------------------------------------------------------------------------------

This is an AGREEMENT made as of                     , by and between ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”) and
                     (the “employee” or the “Participant”). The parties agree as
follows:

1. Participation in Plan. Pursuant to the Company’s Supplemental Executive
Retirement and Deferred Compensation Plan (the “Plan”), a copy of which is
attached and incorporated by this reference, the Board of Directors of the
Company (the “Board”) has appointed the employee as a Participant in the Plan on
the terms and conditions set forth in his Appointment Letter, in this Agreement,
and in the Plan. Pursuant to Article III, Section 2 of the Plan, the employee’s
participation shall become effective upon execution and delivery of this
Participation Agreement to the Company’s HR Department within 30 days after the
date of his Appointment Letter.

2. Participant Elective Deferrals.

(a) Plan Compensation Deferrals. The Participant shall make timely deferral
elections directing the Company to withhold a whole percentage of eligible Plan
Compensation up to 75%, and to credit that amount to his Account under the Plan.

(b) LTIP Compensation Deferrals. The Participant shall make timely deferral
elections directing the Company to withhold a whole percentage of eligible LTIP
Compensation up to 100%, and to credit that amount to his Account under the
Plan.

3. Company Allocations.

(a) Matching. Participants making elective deferrals from Plan Compensation will
be eligible for a Company match on deferrals for the portion of their Plan
Compensation that is in excess of the limit applicable under the Qualified Plan.
The match will be made at the same rate the employee would have received had the
elective deferrals been made under the Qualified Plan.

(b) Discretionary. The Board, in its discretion, shall allocate such additional
amounts to Participant’s Account for a Plan Year as the Board shall determine.

(c) Timing of Allocations. Allocations to Participants’ Accounts with respect to
a Plan Year shall be made by the Company within 30 days after the Company
determines and makes its final annual “true-up” Matching Contributions to the
Qualified Plan.

(d) Vesting. Company allocations to a Participant’s Account under the Plan will
be subject to the Plan’s vesting provisions at Article IV, Section 3 and subject
to termination forfeiture provisions in Article VI, Section 1(b).

LOGO [g62307image001.jpg]



--------------------------------------------------------------------------------

4. Participant Statements Regarding Distributions & Subsequent Elections:

(a) I understand and acknowledge that if I do not submit a valid election
indicating otherwise, the Company will distribute my deferral Account balances
and the Company Allocations as a single lump sum as soon as administratively
practicable following the earliest to occur of my death, Disability, separation
from service, or a Change in Control where the Company’s successor does not
agree to maintain the Plan.

(b) I understand I may elect to change both the timing and manner of
distribution of my deferral Account balances and that I may also elect to change
the manner (but not the timing) of my vested Company Account balances; provided,
however, that : (i) such election will not take effect until one year after the
date the election is received by the Administrator; (ii) the payment date I
choose for my deferral Account balances must be at least five years after the
date payment would have been made or begun (except in cases of death, Disability
or Unforeseeable Emergency) based on my earlier election: and (iii) the election
must be received by the Administrator at least one year before payment was to
have been made or begun.

5. Miscellaneous.

This Agreement is binding upon and inures to the benefit of the parties and
their respective successors, assignees, legal representatives, and heirs;
provided, however, that the Participant may not assign any of his rights under
the Plan or this Agreement.

This Agreement together with the Plan and the Appointment Letter constitute the
entire agreement between the parties relating to this subject matter and shall
not be modified or amended in any way except in writing signed by both parties.

Neither failure nor delay by either party to exercise any right, power, or
privilege shall operate as a waiver in that or any subsequent instance.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington, except where preempted by ERISA or any other federal
statute.

Capitalized terms have the meanings as stated in this Agreement, in the attached
Plan, or in the Qualified Plan. The Administrator has exclusive authority to
interpret the Plan, the Appointment Letter and this Agreement, and may from time
to time make such decisions and adopt such rules and regulations for
implementing the Plan as it deems appropriate. In so administering the Plan, the
decisions and actions of the Administrator shall be final and binding on all
parties with respect to all matters relating to the Plan.

 

ESTERLINE TECHNOLOGIES CORPORATION     PARTICIPANT By:  

 

   

 

      [NAME] Its  

 

   

 

LOGO [g62307image001.jpg]

Deferred SERP Participation Agreement

Page 2



--------------------------------------------------------------------------------

Esterline Technologies

Supplemental Executive Retirement and

Deferred Compensation Plan

PARTICIPANT APPOINTMENT

1. Appointment, Terms & Conditions. Esterline Technologies Corporation (the
“Company”) has appointed Participant to its Supplemental Executive Retirement
and Deferred Compensation Plan (“the Plan”), subject to all terms and conditions
stated here, in the Participation Agreement, and in the Plan document, which are
attached and incorporated by reference.

 

Participant:     Deferral Matching Allocation Rate:     Discretionary Annual
Allocation:     Other Special Terms:    

2. Duration. This appointment will continue as provided in the Plan or until the
Company acts to terminate Participant’s eligibility.

Approved by the Board                         , 2006.

Esterline Technologies Corporation

Robert W. Cremin

Chairman, President & CEO

 

Attachments:    Participation Agreement    Supplemental Executive Retirement and
Deferred Compensation Plan

LOGO [g62307image001.jpg]